DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed 11/04/2020, is acknowledged. 
Applicant has elected with traverse the invention of Group I, claims 30-48, drawn to compositions comprising hydrogen peroxide, a carbonate(s) and/or carbonate-generating system(s), polyphosphorus derivative(s), peroxygenated salt(s).  Applicant further elected with traverse (i) alkali metals and alkaline-earth metals as a carbonate or a carbonate-generating system; (ii) pyrophosphates in the form of alkali metal salts as polyphosphate derivatives; and (iii) persulfates of alkali metals as peroxygenated salts.  The traversal is on the ground(s) that (1) Groups I-III at least partially overlap, and (II) the search and examination of all the claims in the application can be made without serious burden”, i.e., do not place an undue burden on the examiner.  This is not found to be persuasive, because of the following reasons:
(1)  As stated previously, the expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  37 CFR 1.475(a).  In the instant case, the identified common feature (i.e., composition comprising hydrogen peroxide, a carbonate(s) and/or carbonate-generating system(s), polyphosphorus derivative(s), peroxygenated salt(s)) cannot be considered “special” in light of the teachings of the prior art, e.g., FR2132213A1, FR2971158A1 and DE102008017439A1. 

Therefore, the restriction/election requirement is still deemed proper and is therefore made FINAL.
Claims 30-54 are pending in this action.  Claims 49-54 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-29 have been cancelled previously.  Claims 30-48 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a is a 371 of PCT/EP2017/083426, filed December 19, 2017, which claims benefit of foreign priority to FR1662863, filed December 20, 2016.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (55 pages, exclusive of claims, as filed 12/16/2019) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises multiple acronyms without proper definition, e.g., CIE, EDTMP, DETMP, ATMP, etc. (e.g., Pages 4, 7-8, 10-11).  The acronym should be 
The specification comprises typographic errors, e.g., “(R”4P+)2,CO32-“, “(C1-C6)alkyl” (Pages 5, 17, 23) that need to be corrected.  Appropriate correction is required.
The publications recited in the instant application (e.g., Page 16, 17, 33) should be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (e.g., Pages 16-19. 24-25 28, 42-43).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)
The data provided in the specification are unclear, given that the data are shown with and without units of measurements, e.g., “number average molecular masses” (Page 17).  Appropriate correction is required.
The recited US patents should be identified properly as US 4,874,554 and US 4,137,180 (Page 32).  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements, filed 07/09/2019 and 10/20/2020, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Objections
Claims 30, 32, 34-35, 37, 38-42, 45, 47 are objected to because of the following informalities:  
The symbol “L” recited in claim 30 should be removed, because said symbol is not used in subsequent claims.  Similar is applied to claim 37.  
It is suggested that in claim 32 the phrase ”characterized in that” should be corrected to “wherein” for clarity.  
It is suggested that in claims 32, 34-35, 38-42, 45, 47 the alternatives that should be used in the claimed compositions should be defined by a proper Markush group 
Claim 34 recites the terms “(Met2+, CO32-)”, “(Met’2+, C032-)”, “(R"4P+)2,C032” that are unclear and need to be clarified.  Further, claim 34 comprises the typographic error “(C1-C6)alkyl group” that needs to be corrected to “(C1-C6) alkyl group” or as needed.  Similar is applied to claim 38.     
Claim 38 comprises the typographic errors “(C1-C6)alkyl” and/or (C1-C6)alkoxy” that needs to be corrected to “(C1-C6) alkyl” and (C1-C6) alkoxy”, respectively, or as needed.  Further, in claim 38 the symbol “O M” should be corrected to “OM” or as needed for clarity.  
In claim 47 the term “16 MPa1/2” should be corrected to “16 MPa1/2”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation “at least one carbonated and/or at least carbonate-generating system” that is unclear.  Does this limitation imply the compositions comprising “some carbonate(s) AND also carbonate-generating system(s)”?  Similar is applied to claims 34-36.  Clarification is required.  
Claim 46 recites the limitation “wherein the al least one fatty substance” as a component of the composition claimed in the independent claim 30.  Said independent claim, however, does not include or identified the role/use of “at least one fatty substance".  Thus, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claims cannot be determined.  Clarification is required.  
Claim 47 recites the limitation “a solvent with Hansen solubility parameter value of greater than 0 and less than 16 MPa1/2” that is unclear, because said limitation does not clearly define the solvents that should be used in the claimed compositions, but refers to the theoretical approximations by Hansen (depending on temperature, size of molecules, etc.) as a way of prediction if one material will dissolve in another and form a solution (see Wikipedia).  Clarification is required.  
Claims 31-33, 37-45, 48 are rejected as being dependent on rejected independent claim 30 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 30-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wahler, WO 2014/207097A1 (cited in IDS), in view of Legrand, US 2004/0076594 and Bureiko et al., US 2006/0117493 (hereinafter referred to as Bureiko).
Wahler teaches hair lightening compositions (pH≥7) that may include:
0.1-50 wt% of hydrogen peroxide combined with at least one peroxygenated salt (here as oxidizing agent) e.g., persulfates (Claims 17, 18; Abstract; Pages 2, 3, 21, 27 as applied to claims 30-33, 48); 
1-20 wt% of at least one carbonate (here as mineral bases), e.g., sodium carbonate and/or potassium carbonate (Claim 7; Page 9 as applied to claims 30, 34-36); 
at least one anionic or nonionic surfactant (Pages 28-32 as applied to claim 44); 
1-80 wt % of fatty substances such as fatty alcohols, esters of fatty acids and/or of fatty alcohols, or mixtures thereof (Claim 15; Pages 10-20 as applied to claims 45, 46);
1-40 wt% of aromatic alcohols or ethers (i.e., organic solvent; Page 33 as applied to claim 47). 
Does not teaches the use of polyphosphates as instantly claimed (Claims 30, 38-43).
Legrand teaches hair bleaching compositions that may include hydrogen peroxide (Para. 0022, 0247-0250), peroxygenated salt/persulfates (Para. 0020; Examples), fatty substances (Para. 0049), carbonates (Para. 0094), anionic/nonionic surfactant(s) (Para. 0094, 0115-0120), and specifically teaches the use of sodium pyrophosphate as a stabilizer of hydrogen peroxide in aqueous compositions (Para. 0253).  
Bureiko teaches hair coloring and hair bleaching compositions that may include hydrogen peroxide and peroxygenated salt/persulfates (Para. 0034-0036), fatty substances (Para. 0043), carbonates (Para. 0030-0033), anionic/nonionic surfactant(s) (Para. 0075, 0083-0084), and specifically teaches the use of polyphosphoric acids (e.g., linear polyphosphoric acids), their salts and derivatives in an amount of 0.1-10 wt % as chelants, stabilizers and/or preservatives, and further teaches that said compounds allow improving the hair damage (Para. 0090, 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyphosphates as taught by Legrand and Bureiko in to the compositions taught by Wahler, because it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  MPEP 2144.06.  Further, one would do so with expectation of beneficial results, because the cited prior art teaches that said compounds can be used as stabilizers of hydrogen peroxide as well as chelants, stabilizers and/or preservatives, allowing improving the hair damage.  With regards to the concentrations instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615